Opinion by
Rao, J.
It was stipulated that the merchandise consists of magnesium articles similar in all material respects to those which were the subject of Geo. S. Bush & Co., Inc. v. United States (32 Cust. Ct. 316, C. D. 1620) and that the said articles are unfinished parts of internal-combustion engines of the carburetor type similar to those involved in Geo. S. Bush & Co., Inc. v. United States (41 C. C. P. A. 33, C. A. D. 525). Upon the agreed statement of facts and following the cited decisions, the claims of the plaintiff were sustained.